The record presented discloses that issues of fact exist which should be determined upon a trial of the action. The affidavits and exhibits submitted by the defendants in support of their motion do not establish that the “ gross area ” of the building is insufficient to constitute it a Class “ A ” building. As a consequence the order and the judgment appealed from are unanimously reversed, with costs to the appellants, and the motion denied. Present — Martin, P. J., Townley, Glennon, Cohn and Peek, JJ.